DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record Fuji et al. JP 2011155479A does not fairly teach or suggest an antenna element comprising: “a dielectric layer”, “a planar power feeding conductor pattern…”, “a planar first ground conductor pattern…”, “a planar first parasitic conductor pattern…”, “a planar second parasitic conductor pattern…”, “wherein the first parasitic conductor pattern, the power feeding conductor pattern, the second parasitic conductor pattern, and the first ground conductor pattern are arranged in this order when the dielectric layer is seen in a cross section and overlap each other when the dielectric layer is seen in a plan view”, “a resonant frequency defined by opposite-phase mode currents flowing through the power feeding conductor pattern and the first parasitic conductor pattern is higher than a resonant frequency defined by in-phase mode currents flowing through the power feeding conductor pattern and the first ground conductor pattern”, and “a resonant frequency defined by opposite-phase mode currents flowing through the power feeding conductor pattern and the second parasitic conductor pattern is lower 
Regarding Claim 3, the closest prior art of record Fuji et al. JP 2011155479A does not fairly teach or suggest an antenna element comprising: “a dielectric layer”, “a planar power feeding conductor pattern…”, “a planar first ground conductor pattern…”, “a planar first parasitic conductor pattern…”, “a high pass filter circuit…”, “wherein the first parasitic conductor pattern, the power feeding conductor pattern, and the first ground conductor pattern are arranged in this order when the dielectric layer is seen in a cross section and overlap each other when the dielectric layer is seen in a plan view”, “a resonant frequency defined by opposite-phase mode currents flowing through the power feeding conductor pattern and the first parasitic conductor pattern is higher than a resonant frequency defined by in-phase mode currents flowing through the power feeding conductor pattern and the first ground conductor pattern” and “a cutoff frequency of the high pass filter circuit is lower than the resonant frequency defined by the in-phase mode currents” all in the arrangement as recited in the claim. Claims 4, 6, 8, 10, 12, 14, 16 & 18 directly or indirectly depend from claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845